PER CURIAM.
In this case, we awarded appellant an appeal from the judgment of the Court of Appeals holding that the trial court did not err in ruling (1) that the trial court had jurisdiction to try appellant for violation of Code § 18.2-49.1(A), and (2) that Fairfax County was the proper venue in which to prosecute the appellant for that violation. Foster-Zahid v. Commonwealth, 23 Va. App. 430, 477 S.E.2d 759 (1996).
We have considered these questions, and for the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment below.

Affirmed.